11th
Court of Appeals
                                                                   Eastland,
Texas
                                                                         Opinion
 
David Markley Lance
Appellant
Vs.       Nos.
11-01-00151-CR, 11-01-00152-CR, & 11-01-00153-CR B Appeals from Dallas
County
State of Texas
Appellee
 
In Cause No.
11-01-00151-CR, appellant entered a plea of guilty to the offense of aggravated
sexual assault of S. C., a child younger than 14 years of age, by causing the
sexual organ of S. C. to contact his mouth. 
In Cause No. 11-01-00152-CR, appellant entered a plea of guilty to the
offense of possessing child pornography. 
In his confession, appellant admitted that he possessed a photograph of
a child younger than 18 years of age actually engaging in deviated sexual intercourse.  In Cause No. 11-01-00153-CR, appellant
entered a plea of guilty to the offense of indecency with a child by using his
hand to contact the genitals of K. C., a child younger than 17 years of age,
with the intent to arouse and gratify his sexual desires.  The trial court convicted appellant of each
offense and assessed his punishment at confinement for 40 years and a $5,000
fine for the aggravated sexual assault of S. C., confinement for 10 years and a
$3,000 fine for the possession of child pornography offense, and confinement
for 15 years and a $3,000 fine for the indecency with a child offense.  Each sentence was in accordance with a plea
bargain agreement.  We dismiss the
appeals for want of jurisdiction.
Appellant filed pro se Ageneral@ notices of appeal.  Amended notices that comply with
TEX.R.APP.P. 25.2(b)(3) have not been filed. 
ASpecial@ Rule 25.2(b)(3) notices
of appeal are required to invoke the jurisdiction of this court.  White v. State,      S.W.3d      (No. 123-01,Tex.Cr.App., December 5,
2001)(not yet reported); Cooper v. State, 45 S.W.3d 77 (Tex.Cr.App.2001).  
Therefore, the appeals
are dismissed for want of jurisdiction.
 
PER CURIAM
January 10, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.